Citation Nr: 1724241	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gallstones.

2.  Entitlement to an initial rating in excess of 10 percent disabling for plantar fasciitis with bilateral pes planus and bone spurs (plantar fasciitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985 and January 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2008, October 2010, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Los Angeles, California.  The RO in Waco, Texas certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Waco RO.

On February 18, 2017, the RO granted service connection for right ankle strain.  Therefore, no further discussion is necessary in regards to the Veteran's claim for entitlement to service connection for right ankle condition.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

In July 2016, the Board remanded the Veterans gallstones claim for further development.  In addition, the Board partially granted the Veteran's plantar fasciitis claim, assigning a disability rating of 10 percent disabling, but no higher.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2016 Board decision to the extent that it denied entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis with bilateral pes planus and bone spurs.  The Court granted the JMR in a February 2017 Order.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims for entitlement to service connection for gallstones and entitlement to an initial increased rating in excess of 10 percent for plantar fasciitis with bilateral pes planus and bone spurs.

In regards to the gallstones claim, the Veteran filed a claim in July 2008 for service connection for gallstones.  There, the Veteran contended that he began feeling right lower abdomen pain on or about February 23, 2003.  April 20, 2003 service treatment records documented the Veteran's complaints of abdominal pain.  There, the clinician characterized the injury as an "abdominal wall strain" or "abdominal strain."  The abdominal wall strain was the result of an injury on February 23, 2003 while he was unloading heavy equipment.  The Board acknowledges that the Veteran is currently service-connected for an abdominal muscle strain related to this incident.  However, the Veteran asserted in July 2008 that the "real problem" associated with his abdominal pain was his gallstones.   

October 2007 VA treatment records revealed an impression cholelithiasis.  In addition, January 2008 VA treatment records indicated a diagnosis of gallstones and an umbilical hernia.  On January 18, 2008, the Veteran underwent laparoscopic cholecystectomy and umbilical hernia repair.  VA treatment notes recorded a preoperative and postoperative diagnosis of cholelithiasis and umbilical hernia.  

In the June 2009 VA From 9, the Veteran noted that he is currently prescribed gemfibrozil.  He contended that gemfibrozil has side effects that include an increased risk to gallstones and gallbladder disease.  January 2003 and July 2003 Service treatment records indicated that the Veteran was prescribed gemfibrozil.  

Following the Board's July 2016 remand, the Veteran was afforded a VA examination in December 2016.  There, the examiner opined that the Veteran's in-service description of "symptoms are not consistent with gallstone pain, therefore, it is less likely than not (less than 50%) that the gallstones were related to time in service or related to service."  In addressing whether the Veteran's service-connected disabilities or associated medications caused or aggravated the Veteran's gallstones, the examiner opined "No . . . there is no nexus between any of the Veteran's service connected conditions and the formation of gallstones.  This is a completely separate condition with different etiology and pathophysiology."  

Although "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file" to render an adequate opinion, a medical examination report or opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ("a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  Here, the December 2016 VA examiner failed to offer a rationale in her opinion.  Further, the examiner did not explain why the Veteran's muscle strain did not cause or aggravate the Veteran's gallstones and support her conclusions with medical evidence.  38 C.F.R. § 310(b) (2016); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

In addition, the July 2016 remand instructions requested the VA examiner to offer an opinion as to whether "medication taken for a service-connected disability" caused or aggravated the Veteran's gallstones.  The December 2016 VA examiner failed to discuss the Veteran's medications in rendering her opinion.  Therefore, the Veteran should be afforded a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

In regards to the Veteran's plantar fasciitis claim, the Veteran contends that he is entitled to an initial rating in excess of 10 percent for plantar fasciitis with bilateral pes planus and bone spurs.  In a February 2016 decision, the Board found that the severity of the Veteran's plantar fasciitis disability warranted a 10 percent disability rating, but no higher. 

Pursuant to a February 2017 JMR, the parties agreed that the Board failed to ensure that VA satisfied its duty to assist.  Specifically, diagnostic imaging was not obtained for the Veteran's left foot during the 2012 VA examination.  In accordance with the February 2017 JMR, the Board will remand the case to obtain a new VA examination to address the deficiency described in the February 2017 JMR. 

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran should be notified of such.

Specifically, please associate with the claims file with any x-ray imaging tests relevant to the Veteran's claims, to include the imaging tests on January 2005, December 2004, and December 2012.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination for the Veteran's gallstones claim.  Following review of the claims file, the clinician should address the following:

(a) Please identify the Veteran's gallstone condition by medical diagnosis.  

Please note that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.

(b) State whether it is at least as likely as not (50 percent probability or more) that cholelithiasis began in service or is otherwise related to service.

(c) If not directly related to service on the basis of question (b), is it at least as likely as not that cholelithiasis was caused by a service-connected disability, to include the Veteran's service-connected abdominal muscle stain or medication taken for a service-connected disability, including, specifically, gemfibrozil?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that cholelithiasis has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected abdominal muscle stain or medication taken for a service-connected disability, including, specifically, gemfibrozil?  Please explain why or why not.

(e) If the examiner finds that cholelithiasis has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of cholelithiasis that is attributed to the service-connected disability (e.g., prevalence, frequency, severity, and etc.).

3.  In regards to the plantar fasciitis claim, schedule the Veteran for a VA examination to determine the current severity of his service connected plantar fasciitis with bilateral pes planus and bone spurts.  Specifically, the examiner should perform any necessary diagnostic imaging tests necessary to provide a complete medical opinion, including X-ray studies, to determine the severity of the Veteran's plantar fasciitis disability.  The claims file-including a copy of the February 2017 JMR and this remand-must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability questionnaire, and the examiner should specifically comment on the degree of severity reflected by the current X-ray imagining.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

